Citation Nr: 0823067	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  04-03 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for a spinal disorder, for 
purposes of accrued benefits.   



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1964.  The appellant is the veteran's widow.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2008, the Board remanded the issue on the cover page 
for additional development.  The case was subsequently 
returned to the Board.  

As noted in the April 2008 Remand, the issues of entitlement 
to service connection for diabetes mellitus, colon cancer and 
terminal metastatic cancer, all as due to exposure to 
herbicides (Agent Orange) and all for the purpose of accrued 
benefits; and the issue of entitlement to service connection 
for the cause of the veteran's death are affected by a stay 
that was put in place after VA appealed the decision of the 
United States Court of Appeals for Veterans Claims in Haas v. 
Nicholson, 20 Vet. App. 257 (2006) (reversing a decision of 
the Board that denied service connection for disabilities 
claimed as a result of exposure to herbicides).  Once a final 
decision is reached on appeal in the Haas case, the 
adjudication of any cases that have been stayed will be 
resumed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's service representative is the Colorado 
Division of Veterans Affairs (CDVA), as verified in her 
September 2002 signed power of attorney.  In May 2008 the 
CDVA was sent a letter from the AMC, requesting that the 
organization prepare a VA Form 646 (Statement of Accredited 
Representative in Appealed Case) or submit additional 
argument in lieu of this form.  A copy of the most recent 
supplemental statement of the case was also attached.  
However, these documents have been returned to VA as "unable 
to forward" by the U.S. Post Office.  Previous 
correspondence has been sent to the CDVA at 7465 E. 1st Ave., 
Ste C., Denver, CO 80230.  Such correspondence was not 
returned by the Post Office and generated response from the 
CDVA.  In the interest of due process and fairness, the 
appellant's representative should be offered an opportunity 
to submit additional argument after the latest development 
and readjudication.  Such should be accomplished prior to 
appellate consideration of her claim.  On remand, the 
appellant's representative should be given an opportunity to 
submit further argument in support of the appellant's claims.  
38 C.F.R. § 20.600 (2007).

Accordingly, the case is REMANDED for the following action:

The AMC/RO should solicit, and document 
its efforts to obtain a completed VA Form 
646, or equivalent, from the appellant's 
representative prior to recertifying the 
appeal to the Board.  The representative 
should be provided a supplemental 
statement of the case and other documents 
as needed.  If needed, the AMC should 
contact the RO for a current address for 
the organization.  If, for some reason 
contact cannot be made with the 
representative, the appellant should be so 
notified to ensure that her due process 
rights are protected.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




